Exhibit 99.2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with the unaudited interim consolidated financial statements of Response Biomedical Corporation (“Response Biomedical” or the “Company”) as at and for the three month period ended March 31, 2010 and 2009 and the audited consolidated financial statements as at and for each of years in the three year periodended December 31, 2009, including the related notes therein, prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”). These documents are available on the SEDAR website at www.sedar.com. All amounts are expressed in Canadian dollars unless otherwise indicated. This discussion includes forward-looking statements made by management that involve uncertainties and risks, including those discussed herein and as described in the “Risk Factors” section of the Annual Information Form.When used in this document, the words “may”, “would”, “could”, “will”, “intend”, “plan”, “propose”, “anticipate”, “believe”, “forecast”, “estimate”, and “expect” and similar expressions as they relate to the Company or its management, are intended to identify forward-looking statements.Such forward-looking statements should be given careful consideration and undue reliance should not be placed on these statements.The Company bases its forward-looking statements on information currently available to it, and assumes no obligation to update them, except as required by law.The actual results may differ materially from those contained in any forward-looking statements. This management discussion and analysis of financial condition and results of operations has been prepared as at May 3, 2010. OVERVIEW Response Biomedical develops, manufactures and sells diagnostic tests for use with its proprietary RAMP® System, a fluorescent immunoassay-based on-site diagnostic testing platform.The RAMP technology utilizes a unique method to account for sources of error inherent in conventional lateral flow immunoassay technologies, thereby providing the ability to quickly and accurately detect and quantify an analyte present in a liquid sample.Consequently, an end user on-site or in a point-of-care setting can rapidly obtain important diagnostic information.Response Biomedical currently has thirteen tests available for clinical and environmental testing applications and the Company has plans to commercialize additional tests. The Company currently has sales and marketing partnerships with Roche Diagnostics (“Roche”) to market the Company’s line of cardiovascular point-of-care tests, 3M Company (“3M”) for its infectious disease products, Shionogi & Co., Ltd. (“Shionogi”) to market its B-type natriuretic peptide (“BNP”) test in Japan and O&D Biotech Co., Ltd China (“O&D”) for co-branded RAMP® cardiac products.In February 2010, the Company announced that it added a second partner, Guangzhou Wondfo Biotech Co., Ltd. (“Wondfo”) in China to sell the Company’s diagnostic products.Response Biomedical is also pursuing other clinical diagnostic players with interests in applications beyond infectious diseases and cardiac markers as well as expanding partnership opportunities into new international territories with existing products. While the Company expects to see continued year-over-year annual revenue growth in 2010 as compared to 2009, the Q1 2010 results are significantly lower than those reported in Q1 2009.Q1 2009 was a record quarter with the launch of the cardiac product line by Roche Diagnostics in the U.S.This year, the Company is disappointed by a very weak seasonal flu period and the delay of a milestone payment tied to the agreement on acceptance criteria of the CLIA-waiver for NT-proBNP, which is still the subject of discussions with the U.S. Food and Drug Administration (“FDA”).This fluctuation in quarterly revenues is not unexpected.Certain quarterly revenues are tied to the recognition of contract service milestones, which do not occur in every quarter.Fluctuations in product mix of reader sales versus test kit sales for new partners and distributors also impact quarterly revenues.Despite the weak results in Q1, the Company is confident that it is approaching profitability, although the timetable may be somewhat lengthened.In addition, the Company is closely managing the current cash position and concurrently pursuing several debt and equity financing alternatives to provide the needed bridge to profitability.If successful, as in the past, in obtaining necessary capital, the Company will communicate further details to shareholders once an agreement is in place. 1 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The Company’s revenues by product and service market segment were as follows: Total revenue for the three month period ended March 31, 2010 decreased 43% to $1,549,479 compared to $2,712,401 for the same period in 2009. Clinical products revenue for the three month period ended March 31, 2010 decreased 30% to $1,214,409 compared to $1,742,707 for the same period in 2009. Vector products (West Nile Virus) revenue for the three month period ended March 31, 2010 decreased 83% to $74,203 compared to $428,038 for the same period in 2009. Biodefense products revenue for the three month period ended March 31, 2010 increased 5% to $113,922 compared to $108,832 for the same period in 2009. Contract service fees and revenue from collaborative research arrangements for the three month period ended March 31, 2010 decreased66% to $146,945 compared to $432,824 for the same period in 2009. As at March 31, 2010, the Company had $2,005,277 in cash and cash equivalents, a decrease of $3,068,194 compared to $5,073,471 as at December 31, 2009.As at March 31, 2010 the Company had a working capital balance of $4,818,906, a decrease of $2,179,623 compared to $6,998,529 as at December 31, 2009. 2010 Key Operational Milestones: q On January 6, 2010, the Company announced that it received a notice of allowance from the European Patent Office for the Patent entitled “Sensitive Immunochromatographic Assay” referred to as the “Fong Patent”. This critical patent protects key aspects of the Company’s lateral flow immunoassays conducted with the proprietary Ramp testing platform. q On February 1, 2010, the Company announced that it signed a second partnership, in China with Guangzhou Wondfo Biotech Co. Ltd, to sell the Company’s diagnostic products, expanding its strategic presence in the global market. CRITICAL ACCOUNTING POLICIES AND ESTIMATES The preparation of these consolidated financial statements in conformity with Canadian GAAP requires management to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes.Areas of significant estimates include stock-based compensation expense, the estimated life of property, plant and equipment, recoverability of long-lived assets, provisions for inventory obsolescence, multiple deliverable arrangements, valuation allowance on future income tax assets, provisions for sales returns and allowances and allowance for bad debt.Actual results could differ from those estimates. 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The Company’s significant accounting policies are disclosed in Note 2 to the audited consolidated financial statements as at and for the years ended December 31, 2009 and 2008.The Company believes that the significant accounting policies disclosed in its audited consolidated financial statements are critical in fully understanding and evaluating its reported interim and annual financial results.Additional information relating to the Company, including its fiscal 2009 audited consolidated financial statements, is available by accessing the SEDAR website at www.sedar.com. RECENT ACCOUNTING PRONOUNCEMENTS In January 2009, the CICA issued Section 1582 - “Business Combinations”, together with Sections 1601 - “Consolidated Financial Statements, and 1602 - “Non-Controlling Interests.CICA 1582 replaces Section 1581 of the same name and establishes standards for the measurement of a business combination and the recognition and measurement of assets acquired and liabilities assumed.CICA 1601 replaces Section 1600 of the same name and carries forward the existing Canadian guidance on aspects of the preparation of consolidated financial statements subsequent to acquisition other than non-controlling interests.CICA 1602 establishes guidance for the treatment of non-controlling interests subsequent to acquisition through a business combination.These new standards are effective for the Company’s interim and annual consolidated financial statements commencing on January 1, 2011.The Company is currently evaluating the effects of its adoption on its consolidated financial statements. In 2005, the Accounting Standards Board announced that Canadian Generally Accepted Accounting Principles are to be converged with IFRS.On February 13, 2008 the CICA confirmed that the use of IFRS is required for fiscal years beginning on or after January 1, 2011, with appropriate comparative data from the prior year.Under IFRS, there is significantly more disclosure required.In addition, while IFRS uses a conceptual framework similar to Canadian GAAP, there are differences in accounting policies that must be addressed.The Company is currently formulating and developing an implementation plan to comply with the new standards and its future reporting requirements. RESULTS OF OPERATIONS For the three month period ended March 31, 2010 and 2009: Revenue and Cost of Sales Total revenue for the three month period ended March 31, 2010 decreased 43% to $1,549,479 compared to $2,712,401 for the same period in 2009. Revenues from product sales for the three month period ended March 31, 2010 decreased 38% to $1,402,534 compared to $2,279,577 for the same period in 2009. Clinical products revenue for the three month period ended March 31, 2010 decreased 30% to $1,214,409 compared to $1,742,707 for the same period in 2009.While the Company recognized an initial stocking order for its new distributor, Wondfo, the decrease in the first quarter of 2010 as compared to the same period in 2009 is primarily the result of a significantly larger initial shipment to Roche in the U.S., in 2009.In the short term, the clinical products revenue may fluctuate depending on the timing of orders from its distributors and marketing partners.In the long-term, the Company expects clinical products revenue to increase as newly launched products penetrate the marketplace. 3 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Vector products (West Nile Virus) revenue for the three month period ended March 31, 2010 decreased 83% to $74,203 compared to $428,038 for the same period in 2009.This decrease is due to a combination of seasonality, timing of orders from distributors and a reduction in reader sales based on distributor demand.In the future, the Company expects the sale of West Nile Virus products to fluctuate at varying levels. Biodefense products revenue for the three month period ended March 31, 2010 increased 5% to $113,922 compared to $108,832 for the same period in 2009.The increase is primarily due to the timing of orders received from distributors and government agencies.In the future, the Company expects the sales of biodefense products to continue at similar levels. Contract service fees and revenue from collaborative research arrangements for the three month period ended March 31, 2010 decreased 66% to $146,945 compared to $432,824 for the same period in 2009.The variability is due to the timing and performance of services required to recognize service revenue from the Company’s collaborations.In the future, the Company expects fluctuations in contract service revenue as a result of the size and number of projects in development and timing of the performance of services required to recognize service revenue. Cost of sales for the three month period ended March 31, 2010 decreased 37% to $1,219,259 compared to $1,928,771 for the same period in 2009.Cost of product sales includes direct manufacturing labour and materials costs, allocated overhead including depreciation and stock-based compensation related to the granting of stock options to employees engaged in manufacturing activities.The decrease for the three month period ended March 31, 2010 is primarily due to the decrease in product sales as compared to the same period in 2009. Overall gross margin from product sales for the three month period ended March 31, 2010 was 13% compared to 15% for the same period in 2009.The decrease in gross margin is primarily due to a decrease in higher margin reader sales, partially offset by increased efficiencies in the manufacturing process.In the short-term, the Company expects variation in gross margin depending on product mix and test sales volumes.In the longer term the Company expects gross margins to improve as sales volume increase. Expenses Research and development expenditures for the three month period ended March 31, 2010 increased by 21% to $1,493,634 compared to $1,229,866 for the same period in 2009.The increase is primarily the result of payroll related severance costs incurred for staff reductions during the quarter totaling $241,000, increased professional fees related to routine product enhancements, in the amount of $20,000 and higher legal fees associated with patents and trademarks totaling $14,000.The increase is partially offset by reduced research and development expenses totaling $22,000, primarily related to the Flu A/B project. General and administrative expenditures for the three month period ended March 31, 2010 increased 24% to $884,984 from $715,775 for the same period in 2009.The increase is primarily due to the timing of audit and other fee accruals totaling $118,000, higher stock-based compensation expense totaling $24,000, additional professional fees for investor relations activities totaling $23,000 and increased reporting fees for the Company’s annual filings.The increase is partially offset by reduced legal fees of $23,000 for general corporate matters. 4 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Sales and marketing expenditures for the three month period ended March 31, 2010 decreased 3% to $368,996 from $380,695 for the same period in 2009.The decrease is primarily due to reduced selling expenses of $18,000 as a result of reduced promotional activities, reduced payroll costs of $12,000 as a result of a reduction in staff and incentive compensation costs and reduced legal fees of $4,000 associated with business development activities. The decrease is partially offset by increased travel costs of $13,000 associated with travel to Asia, increased professional fees of $7,000 as a result of consultants hired for business development activities and an increase in overhead allocation of $5,000. Other Income/Expenses For the three month period ended March 31, 2010, interest expense amounted to $201,498 compared to $208,196 for the same period in 2009.The decrease is due to the lower interest portion on the repayment of the repayable leasehold improvement allowance on the facility lease agreement. During the three month period ended March 31, 2010, the Company earned interest income of $738 as compared to $7,551 for the same period in 2009.The decrease is a result of lower average funds on deposit and lower interest rates. During the three month period ended March 31, 2010, the Company had a foreign exchange loss of $41,894 compared to a gain of $11,936 for the same period in 2009.Foreign exchange gains and losses are largely due to US dollar balances of cash and cash equivalents, accounts receivable and accounts payable affected by the fluctuations in the value of the US dollar as compared to the Canadian dollar. The Company uses the exchange rate posted on the Bank of Canada website for the last business day of each month.The exchange rate as at March 31, 2010 was $0.9844 US per CDN dollar [December 31, 2009 - $0.9515]. Loss For the three month period ended March 31, 2010, the Company reported a loss of $2,660,048 or $0.01 per share compared to a loss of $1,731,415 or $0.01 per share for the same period in 2009. The 54% increase in loss is primarily due to lower margins on product sales, lower contract service fee and revenues from collaborative research arrangements, additional compensation expense relating to severance payments incurred for the reduction in staff, adjustments for audit and other fee accruals and a foreign exchange loss. 5 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS SUMMARY OF QUARTERLY RESULTS The table below sets forth selected data derived from the Company’s audited consolidated financial statements prepared in accordance with Canadian GAAP for the eight quarters ended March 31, 2010. Q1 Q4 Q3 Q2 Q1 Q4 Q3 Q2 $ Product Revenue Cost of Sales Gross Profit (Loss) Gross Margin on Product Sales 13
